Citation Nr: 0625098	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-34 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service-connected burial benefits under 
38 U.S.C.A. § 2307.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In June 2006, the appellant testified before the undersigned 
Veterans Law Judge during a video conference hearing at the 
RO in Denver, Colorado.


FINDINGS OF FACT

1.  The veteran died in March 2003.  The certificate of death 
provides the cause of death as massive head trauma due to 
road traffic accident.

2.  At the time of the veteran's death, service connection 
was in effect ulcerative colitis.

3.  The record contains no indication that the veteran's 
death was proximately due to or the result of his period of 
service, or a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause death, nor 
may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).

2.  The criteria for establishing entitlement to service-
connected burial benefits have not been met.  38 U.S.C.A. § 
2307 (West 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by an October 2003 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the October 2003 letter.  As such, the appellant was aware 
and effectively notified of information and evidence needed 
to substantiate and complete her claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant was provided notice in October 2003 prior 
to adjudication to matter in December 2003.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
October 2003 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes obtaining a medical opinion when 
such is necessary to make a decision on the claim.  The 
record contains VA outpatient reports, the veteran's death 
certificate, and the accident report.  There is absolutely no 
competent evidence linking the veteran's service-connected 
ulcerative colitis with his fatal accident.  Thus, any 
medical opinion would be based on pure speculation and is not 
warranted in this case.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

A.  Cause of Death
DIC may be awarded to a veteran's surviving spouse for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002); see also Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  An award of such DIC benefits are thus 
predicated upon an adjudicatory finding that service 
connection for the cause of the veteran's death is warranted.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In this case, the cause of the veteran's death is listed as 
massive head trauma due to a road traffic accident.  At the 
time of his death, service connection was in effect for 
ulcerative colitis.  The appellant alleges that the 
medication the veteran was prescribed for his service-
connected ulcerative colitis impaired his driving ability and 
consequently resulted in his death in a traffic accident.  

The Board acknowledges that the veteran was being prescribed 
codeine for his ulcerative colitis prior to his death in 
March 2003; however, there is no indication within the record 
that the veteran's fatal traffic accident was due to codeine 
side effects.  

The accident report indicates that the veteran died in March 
2003, at 4:00am.  On that night, the road surface was 
described as dry and in good condition.  Weather conditions, 
on the other hand, were described as foggy with very poor 
visibility, 15 to 20 meters.  The report describes that in 
the thick fog the veteran failed to negotiate a curve, 
wherein he drove down an embankment and into a field.  The 
veteran was ejected from the car and sustained serious and 
subsequently fatal injuries.  An autopsy was not performed.  
There is no indication that the traffic accident was a direct 
result of narcotic influences.

The Board acknowledges the appellant's contention that 
codeine side effects resulted in the veteran's fatal traffic 
accident; however, offered without the benefit of medical 
training or expertise, it is not competent evidence required 
to determine an etiologic relationship between the cause of 
the veteran's death and service.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.

There is simply no competent evidence linking the cause of 
the veteran's death to his period of active duty service or 
to a service-connected disability.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107(b); 38 C.F.R. §§ 3.5, 3.102, 
3.303, 3.312.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is 
inapplicable.  See Gilbert, 1 Vet. App. at 55.

B.  Service-Connected Burial Benefits
If a veteran dies as a result of a service-connected 
disability or disabilities, an amount not to exceed the 
amount specified in 38 U.S.C.A. § 2307 may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  Entitlement to 
this benefit is subject to the applicable further provisions 
of this section and sections 3.1601 through 3.1610.  Payment 
of the service-connected death burial allowance is in lieu of 
payment of any benefit authorized under paragraph (b), (c) or 
(f) of this section.  38 C.F.R. § 3.1600(a).

In this instance, the veteran did not die as a result of 
service-connected disability or disabilities.  Therefore, the 
appellant is not entitled to burial benefits at the service- 
connected rate.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to service-connected burial benefits under 
38 U.S.C.A. § 2307 is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


